Citation Nr: 0734364	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for internal derangement, 
left knee.




WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision, by the Reno, Nevada, Regional Office (RO).   

On July 24, 2007, the veteran appeared at the Las Vegas, 
Nevada RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of that hearing is of record.  

In December 2004, the veteran submitted a claim of service 
connection for a left knee disorder.  The RO treated the 
claim as a claim to reopen a previously denied claim of 
service connection.  The Board finds that a significant 
change in law with regard to the presumption of aggravation 
has occurred since the last final denial of service 
connection in September 2003.  Thus, the Board finds that the 
veteran's claim is a new claim of service connection, and 
reopening of the claim is not necessary because the veteran 
is entitled to review of his claim of service connection on a 
de novo basis.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  The VCAA has a duty to 
notify the veteran and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159(b)).  Furthermore, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran is seeking service connection for a left knee 
disorder.  The veteran maintains that, although he injured 
his left knee prior to service, he recovered and his knee 
didn't give him any problems until he injured it again during 
boot camp.  The veteran argued that his entrance examination 
was normal, and a torn medial meniscus and chondromalacia was 
not noted until April 1957; he stated that, he would not have 
been able to serve as long as he did with such a severe 
damage as was noted in April 1957.  Therefore, he argued that 
his left knee condition was permanently aggravated by 
military service.  

Service medical records reflect that, when examined for entry 
into service in August 1956, a knee disorder was not noted; 
clinical evaluation of the lower extremities was normal.  In 
April 1957, the veteran was admitted to a hospital with 
complaints of pain and discomfort in the left knee.  The 
veteran stated that he injured both knees in 1953 while 
playing football.  At that time, he was told that he had torn 
cartilages in both knees; he was treated conservatively and 
was asymptomatic until he entered the army.  During basic 
training, in November 1956, he developed difficulty with his 
left knee.  X-rays of both knees was negative.  He was 
diagnosed with chondromalacia, left patella, post traumatic.  
It was determined that this condition existed prior to 
service.  A medical evaluation board proceeding report, dated 
in September 1957, reported a final diagnosis of internal 
derangement, left knee, torn medial meniscus, and 
chondromalacia, left patella.  It was determined that this 
condition was EPTS, and that there was no service 
aggravation.  

The RO has denied the veteran's claim on the basis that his 
left knee disorder existed prior to service and there was no 
evidence of it worsening in service.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
left knee disorder preexisted the veteran's entry into active 
military service in August 1956 and was not aggravated by 
service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The veteran should be scheduled for 
appropriate a VA orthopedic examination 
to determine the etiology of any left 
knee disorder found to be present.  The 
examiner should review the claims 
folders, including the veteran's service 
medical records.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested to address the 
following matters:

(a) What is the current diagnosis of the 
left knee?

(b) What were the most accurate in-
service diagnoses?

(c) Is there clear and unmistakable 
evidence that he had a left knee disorder 
prior to entering the service in August 
1956?  What would be the most accurate 
pre-service diagnosis?

(d) If a left knee disorder pre-existed 
service, is there clear and unmistakable 
evidence that his left knee disorder did 
not increase in severity during service 
beyond its natural progression? (Note: An 
increase in severity does not include 
intermittent or temporary flare-ups of 
the disorder).

(e) Is there a relationship between the 
current diagnosis and the in-service 
manifestations?  

The basis of the examiner's opinion 
should be fully explained with, if 
necessary, reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Thereafter, the RO should 
readjudicate the claim in light of any 
additional evidence obtained.  When 
readjudicating the claim, the RO must 
consider the possible applicability of 
VAOPGCPREC 3-2003.  If the benefit sought 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC).  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this remand, 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



